EXECUTION COPY

ACQUISITION AGREEMENT




THIS ACQUISITION AGREEMENT (this “Agreement”) entered into on October 31, 2015
by and among Golden Global Corp, a Nevada Corporation, with an address at 2537
S. Gessner Rd., Suite 122, Houston, TX 77063 (“GLDG”), those unit holders of
Corpaycar, LLC who are listed on Exhibit “B” (Article “Heading”), which is
annexed to, and made a part of, this Agreement (the “COMBO Shareholders”), and
Corpaycar, LLC, a Minnesota limited liability company, with an address at 8616
Xylon Ave N, Brooklyn Park, Minnesota 55445  (“COMBO”).

 

Construction of Terms. As used in this Agreement, the terms “herein,”
“herewith,” “hereof” and “hereunder” are references to this Agreement, taken as
a whole; the term “includes” or “including” shall mean “including, without
limitation;” the word “or” is not exclusive; and references to a “Section,”
“subsection,” “clause,” “Exhibit,” “Appendix,” “Schedule,” “Annex” or
“Attachment” shall mean a Section, subsection, clause, Exhibit, Appendix,
Schedule, Annex or Attachment of this Agreement, as the case may be, unless in
any such case the context requires otherwise. Exhibits, Appendices, Schedules,
Annexes or Attachments to any document shall be deemed incorporated by reference
in such document. All references to or definitions of any agreement, instrument
or other document (a) shall include all documents, instruments or agreements
issued or executed in replacement thereof, and (b) except as otherwise expressly
provided, shall mean such agreement, instrument or document, or replacement or
predecessor thereto, as modified, amended, supplemented and restated through the
date as of which such reference is made. All references to a law, regulation or
ordinance includes any amendment or modification thereof.

  

WITNESSETH




WHEREAS, GLDG desires to acquire all of the outstanding units of COMBO and COMBO
desires to be acquired;




WHEREAS, at closing, GLDG shall issue one hundred thousand (100,000) shares of
Series B Convertible Preferred stock of GLDG (the “Closing Issuance”) to the
COMBO Shareholders on a pro rata basis as set forth on Exhibit “B” (Article
“2A”), which is annexed to, and made a part of this Agreement, in exchange for
all of their units of COMBO (the “COMBO Units”), after which exchange, GLDG
shall own one hundred (100%) percent of COMBO’s issued and outstanding units,
and COMBO shall thereby become a wholly-owned subsidiary of GLDG;




WHEREAS, the Boards of Directors of COMBO and GLDG deem it advisable and in
their best interests of each corporation and their respective shareholders that
GLDG acquire all of the units of COMBO from the COMBO Shareholders and have
approved this Agreement and the other matters contemplated hereby;




WHEREAS, this Agreement and the other matters contemplated hereby have adopted,
approved and authorized the execution and delivery of this Agreement by GLDG and
the COMBO Shareholders as required pursuant to the requirements of the Nevada
Revised Statutes (the “NRS”) and the Minnesota Statutes (the “Minnesota
Statutes”) and the;




WHEREAS, Bradley Koehler and Michael J. Starkweather, COMBO’s current members of
the Board of Directors and CEO and COO, respectively, shall remain their
positions with COMBO and Michael J. Starkweather shall be appointed as COO of
GLDG at Closing;











Page 1 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------

WHEREAS, COMBO and GLDG intend that the acquisition of all of the units of COMBO
by GLDG from the COMBO Shareholders will qualify as a tax-free reorganization
pursuant to Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as
amended;




NOW, THEREFORE, in consideration of the mutual covenants of the parties
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged and confirmed,




IT IS AGREED:




1.

Recitals.  The parties hereby adopt as part of this Agreement each of the
recitals which is set forth above in the WHEREAS clauses, and agree that such
recitals shall be binding upon the parties hereto by way of contract and not
merely by way of recital or inducement and such WHEREAS clauses are hereby
confirmed and ratified as being accurate by each party as to itself, herself and
himself.




2.

Closing Transactions.  

 

A.

Promptly after the Closing Date, subject to, and consistent with, the provisions
of this Agreement, GLDG shall issue one hundred thousand (100,000) shares of
Series B Convertible Preferred stock of GLDG (the “Closing Issuance”) to the
COMBO Shareholders on a pro rata basis as set forth on Exhibit “B” (Article
“2A”), which is annexed to, and made a part of this Agreement, in exchange for
all of their units of COMBO (the “COMBO Units”), after which exchange, GLDG
shall own one hundred (100%) percent of COMBO’s issued and outstanding units,
and COMBO shall thereby become a wholly-owned subsidiary of GLDG;.




B.

Subject to, and consistent with, the provisions of this Agreement, and in
accordance with the relevant provisions of the Minnesota Statutes and NRS, COMBO
shall become a wholly-owned subsidiary of GLDG through the share exchange set
forth in Paragraph “A” of this Article “2” of this Agreement (the “Exchange”).
 As soon as practicable on, or subsequent to, the Closing Date, COMBO and GLDG
shall file a Certificate (or Article) of Exchange with each of the Secretaries
of State of the States of Nevada and Delaware in which case the Exchange shall
become effective (such time, the “Effective Time”). Upon the Effective Time, the
effect of the Exchange shall be as provided in the applicable provisions of the
Minnesota Statutes and the NRS.




C.

Effect of the Acquisition. At the Effective Time, the effect of the acquisition
shall be as provided in this Agreement and the applicable provisions of
Minnesota and Nevada Law. At the Effective Time, all the property, rights,
privileges, powers and franchises of COMBO shall vest in GLDG.




D.

No Further Ownership Rights in COMBO shares. All COMBO shares issued upon the
surrender for exchange of shares of GLDG Common Stock in accordance with the
terms hereof shall be deemed to have been issued in full satisfaction of all
rights pertaining to such COMBO shares, and there shall be no further
registration of transfers on the records of the GLDG of COMBO shares that were
outstanding immediately prior to the Effective Time. If, after the Effective
Time, Certificates are presented to the Surviving Corporation for any reason,
they shall be cancelled and exchanged as provided in this Section 2.




3.

Closing Date.  The closing of this transaction (the “Closing”) shall take place
via an electronic closing in which separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument, shall first be delivered by a facsimile or electronic mail exchange
of signature pages, with originals to follow by reputable overnight courier
addressed to each party at GLDG’s








Page 2 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------

offices having an address of 2537 S. Gessner Rd., Suite 122, Houston, TX 77063
at 12:00 PM Central Standard Time (“CST”) effective on Friday, October 30th,
2015 (the “Closing Date”).







4.

COMBO and the COMBO Shareholders’ Joint and Several Representations, Warranties
and Covenants.  COMBO and the COMBO Shareholders jointly and severally
represent, warrant and covenant to GLDG as follows:




A.

Corporate Status.




i.

COMBO is a limited liability company duly organized pursuant to the laws of the
State of Minnesota, with all requisite power and authority to carry on its
business as presently conducted in all jurisdictions where presently conducted,
to enter into this Agreement and to consummate the transactions set forth in
this Agreement; and




ii.

Copies of (a) the Certificate of Formation of COMBO, and all amendments thereto,
certified by the Secretary of State of the State of Minnesota, (b) the By-Laws
of COMBO, as amended, certified by the Secretary of COMBO, and (c) a good
standing certificate for COMBO issued by the Secretary of State of the State of
Minnesota as of a date not more than thirty (30) days prior to the date of this
Agreement, are annexed to, and made a part of, this Agreement as Exhibits “D”
(Article “4Aii”),  “E” (Article “4Aii”), and “F” (Article “4Aii”), respectively,
and are complete and correct as of the date of this Agreement.




B.

Authority of COMBO and the COMBO Shareholders.  COMBO and the COMBO Shareholders
have the full corporate power and authority to execute, deliver and perform this
Agreement and has taken all corporate action required by law and its
organizational documents to authorize the execution and delivery of this
Agreement and the consummation of the transactions set forth in this Agreement,
and no other corporate action on its part is necessary to authorize and approve
this Agreement or to consummate the transactions contemplated hereby.  This
Agreement and the consummation by COMBO and the COMBO Shareholders of the
transactions set forth in this Agreement have been duly and validly authorized,
executed and delivered by the Board of Directors of COMBO, and (assuming the
valid authorization, execution and delivery of this Agreement by GLDG) this
Agreement is valid and binding upon COMBO and the COMBO Shareholders and
enforceable against COMBO and the COMBO Shareholders in accordance with its
terms (except as the enforceability thereof may be limited by bankruptcy,
insolvency, bank moratorium or similar laws affecting creditors' rights
generally and laws restricting the availability of equitable remedies, and may
be subject to general principles of equity whether or not such enforceability is
considered in a proceeding at law or in equity).  A certified resolution of the
Board of Directors of COMBO and a unanimous consent of the COMBO Shareholders
approving COMBO’s entry into this Agreement and consummation of the transactions
set forth in this Agreement are annexed to, and made a part of, this Agreement
as Exhibits “G” (Article “4B”) and “H” (Article “4B”).




C.

Capitalization and Ownership. An aggregate of One Thousand (1,000) units are
issued and outstanding.  Except as set forth in this Agreement, there are no
subscriptions, options, warrants, rights or other agreements outstanding to
acquire from COMBO shares of stock of COMBO or any other equity security or
security convertible into an equity security. Except as set forth in this
Agreement, there are no agreements or commitments to increase, decrease or
otherwise alter the authorized capital stock of COMBO.  Annexed hereto and made
a part hereof as Exhibit “I” (Article “4C”), is a schedule of all COMBO
Shareholders and their respective ownership of COMBO’s common stock.




D.

Compliance with the Law and Other Instruments.  Except as otherwise provided in
this








Page 3 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------

Agreement and in the Exhibits annexed to, and made a part of, this Agreement,
the business and operations of COMBO have been and are being conducted in all
material respects in accordance with all applicable laws, rules and regulations
of all authorities which affect COMBO or its properties, assets, businesses or
prospects.




E.

Absence of Conflicts.  The execution and delivery of this Agreement, and the
consummation by COMBO of the transactions set forth in this Agreement: (i) do
not and shall not conflict with or result in a breach of any provision of
COMBO’s Articles of Incorporation or By-Laws, (ii) do not and shall not result
in any breach of, or constitute a default or cause an acceleration under any
arrangement, agreement or other instrument to which COMBO is a party to or by
which any of its assets are bound, (iii) do not and shall not cause COMBO to
violate or contravene any provision of law or any governmental rule or
regulation, and (iv) will not and shall not result in the imposition of any
lien, or encumbrance upon, any property of COMBO.  COMBO has performed in all
material respects all of its obligations which are, as of the date of this
Agreement, required to be performed, pursuant to the terms of any such
agreement, contract or commitment.




F.

 Financial Condition.  Except as set forth on the COMBO Disclosure Schedule,
which is annexed to, and made a part of, this Agreement as Exhibit “J” (Article
“4F”)(the “COMBO Disclosure Schedule”) (i) COMBO does not have any outstanding
indebtedness or other liabilities or obligations of any nature (whether
absolute, accrued, contingent or otherwise, and whether due or to become due),
(ii) there has not been any material adverse change in COMBO’s financial
condition, assets, liabilities or business, (iii) there has not been any damage,
destruction or loss, whether or not covered by insurance, materially affecting
COMBO’s properties, assets or business, (iv) COMBO has not incurred any
indebtedness, liability or other obligation of any nature whatsoever except in
the ordinary course of business, and (v) COMBO has not made any change in its
accounting methods or practices.




G.

Environmental Compliance.  COMBO is in compliance with all applicable
environmental laws.




H.

OSHA Compliance.  COMBO is in compliance with all applicable federal, state and
local laws, rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder and other governmental requirements
relating to occupational health and safety including, but not limited to, the
Occupational Safety and Health Act of 1970, as amended, and the rules and
regulations promulgated thereunder.  




I.

Taxes.

COMBO has timely filed all required federal tax returns for income, franchise,
social security, withholding, sales, excise, unemployment insurance, real estate
and other taxes, and has paid or made adequate provisions for the payment of all
such taxes shown to be due on said returns.  




J.

Litigation.

There are no legal, administrative, arbitration or other proceedings or
governmental investigations adversely affecting COMBO or its properties, assets
or businesses, or with respect to any matter arising out of the conduct of
COMBO’s business pending or to its knowledge threatened, by or against, any
officer or director of COMBO in connection with its affairs, whether or not
covered by insurance.  Except as set forth on the COMBO Disclosure Schedule,
which is annexed to, and made a part of, this Agreement as Exhibit “J” (Article
“4F”), neither COMBO nor its officers or directors are subject to any order,
writ, injunction or decree of any court, department, agency or instrumentality
affecting COMBO.  COMBO is not presently engaged in any legal action. There is
no judgment, decree or order against COMBO or, to the best knowledge of COMBO,
any of its directors or officers (in their capacities as such), that could
prevent, enjoin, or materially alter or delay any of the transactions
contemplated by this Agreement, or that could reasonably be expected to have a
Material Adverse Effect on COMBO.











Page 4 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------

K.

Contracts.  Except as set forth on the COMBO Disclosure Schedule, COMBO is not a
party to any material contracts.  




L.

Absence of Changes.  There has not been any material adverse change in, or any
event or condition (financial or otherwise) affecting the business, properties,
assets, liabilities, historical operations or prospects of COMBO, there are no
liabilities or obligations of any nature, whether absolute, contingent or
otherwise, whether due or to become due (including, without limitation,
liabilities for taxes with respect to or measured by income of COMBO for any
period prior to the date of this Agreement or arising out of any transaction of
COMBO prior to such date).  There has not been any declaration, setting aside or
payment of any dividend or other distribution with respect to COMBO’s
securities, or any direct or indirect redemption, purchase or other acquisition
of any of COMBO’s securities.  To COMBO’s knowledge, there has not been an
assertion against COMBO of any liability of any nature or in any amount not
fully reflected or reserved against in the COMBO Disclosure Schedule.




M.

No Approvals.  No approval of any governmental authority is required of COMBO in
connection with the consummation of the transactions set forth in this
Agreement.




N.

Broker.  COMBO has not had any dealing with respect to this transaction with any
business broker, firm or salesman, or any person or corporation, investment
banker or financial advisor who is or shall be entitled to any broker's or
finder's fee or any other commission or similar fee with respect to the
transactions set forth in this Agreement.  COMBO represents that it has not
dealt with any such person, firm or corporation and agrees to indemnify and hold
harmless GLDG from and against any and all claims for brokerage commissions by
any person, firm or corporation on the basis of any act or statement alleged to
have been made by COMBO or its affiliates or agents.




O.

Complete Disclosure.  No representation or warranty of COMBO which is contained
in this Agreement, or in a writing furnished or to be furnished pursuant to this
Agreement, to COMBO’s knowledge contains or shall contain any untrue statement
of a material fact, or omits or shall omit to state any fact which is required
to make the statements which are contained herein or therein, in light of the
circumstances under which they were made, not materially misleading.  There is
no fact relating to the business, affairs, operations, conditions (financial or
otherwise) or prospects of COMBO which would materially adversely affect same
which has not been disclosed to GLDG in this Agreement.  




P.

No Defense.  It shall not be a defense to a suit for damages for any
misrepresentation or breach of covenant or warranty that GLDG knew or had reason
to know that any covenant, representation or warranty of COMBO in this Agreement
or furnished or to be furnished to GLDG contained untrue statements.




Q.

Securities Laws.  Neither COMBO nor, to COMBO’s knowledge, any director or
executive officer thereof, is or has been the subject of any action involving a
claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.  There has not been, and to the knowledge of
COMBO, there is not, pending or contemplated, any investigation by the
Securities and Exchange Commission, the Financial Industry Regulatory Authority
(FINRA), or other regulatory authority with respect to COMBO or, to COMBO’s
knowledge, any current or former director or executive officer of COMBO.




R.

Financial Statements.  Except as set forth on the COMBO Disclosure Schedule,
which is annexed to, and made a part of, this Agreement as Exhibit “J” (Article
“4F”)(the “COMBO Disclosure Schedule”), includes a true, correct and complete
copy of COMBO’s un-audited financial statements for each of the fiscal year
ended December 31, 2013 and for the fiscal year ended December 31, 2014,
(collectively, the








Page 5 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------

“Financial Statements”).




S.

Title to Property. COMBO has good and marketable title to all of its respective
properties, interests in properties and assets, real and personal, reflected in
the COMBO Balance Sheet or acquired after the COMBO Balance Sheet Date (except
properties, interests in properties and assets sold or otherwise disposed of
since the COMBO Balance Sheet Date in the ordinary course of business), or with
respect to leased properties and assets, valid leasehold interests in, free and
clear of all mortgages, liens, pledges, charges or encumbrances of any kind or
character, except (i) the lien of current taxes not yet due and payable, (ii)
such imperfections of title, liens and easements as do not and will not
materially detract from or interfere with the use of the properties subject
thereto or affected thereby, or otherwise materially impair business operations
involving such properties, and (iii) liens securing debt which is reflected on
the COMBO Balance Sheet.




T.

Intellectual Property.




(a)   COMBO owns, or is licensed or otherwise possesses legally enforceable
rights to use all patents, patent rights, trademarks, trademark rights, trade
names, trade name rights, service marks, copyrights, and any applications for
any of the foregoing, maskworks, net lists, schematics, industrial models,
inventions, technology, know-how, trade secrets, inventory, ideas, algorithms,
processes, computer software programs or applications (in both source code and
object code form), and tangible or intangible proprietary information or
material (“Intellectual Property”) that are used or proposed to be used in
COMBO’s business as currently conducted or as proposed to be conducted by COMBO,
except to the extent that the failure to have such rights have not had and could
not reasonably be expected to have a Material Adverse Effect on COMBO.




(b)  There is no material unauthorized use, disclosure, infringement or
misappropriation of any Intellectual Property rights of COMBO, any trade secret
material to COMBO or any Intellectual Property right of any third party to the
extent licensed by or through COMBO, by any third party, including any employee
or former employee of COMBO. COMBO has not entered into any agreement to
indemnify any other person against any charge of infringement of any
Intellectual Property, other than indemnification provisions contained in
purchase orders arising in the ordinary course of business.




(c)  

COMBO is not or will not be as a result of the execution and delivery of this
Agreement or the performance of its obligations under this Agreement, in breach
of any license, sublicense or other agreement relating to the Intellectual
Property or Third Party Intellectual Property Rights, the breach of which would
have a Material Adverse Effect on COMBO.




 5.

GLDG Representations, Warranties and Covenants.  GLDG represents, warrants and
covenants to COMBO and to each of the COMBO Shareholders as follows:




A.

Corporate Status.




i.

GLDG is a corporation duly organized and validly existing pursuant to the laws
of the State of Nevada, with all requisite power and authority to carry on its
business as presently conducted in all jurisdictions where presently conducted,
to enter into this Agreement and to consummate the transactions set forth in
this Agreement; and




ii.

copies of (a) the Articles of Incorporation of GLDG, and all amendments thereto,
certified by the Secretary of State of the State of Nevada, (b) the By-Laws of
GLDG, as amended, certified by the Secretary of GLDG, and (c) a good standing
certificate for GLDG issued by the Secretary of State of the State of








Page 6 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------

Nevada as of a date not more than thirty (30) days prior to the date of this
Agreement, are annexed to, and made a part of, this Agreement as Exhibits “K”
(Article “5Aii”), “L” (Article “5Aii”) and “M” (Article “5Aii”) respectively,
and are complete and correct as of the date of this Agreement.




B.

Capitalization. As of the date hereof, GLDG’s authorized capital stock consists
of: (i) Four Billion Five Hundred Million (4,500,000,000) shares are designated
as “Common Stock” with a par value of $0.0001 per share of which approximately
Four Hundred Thirty Eight Million  (438,000,000)  shares are issued and
outstanding; (ii) Two Hundred and Fifty Million (250,000,000) shares are
designated as “Preferred Stock” with a par value of $0.0001 per share of which
One Thousand (1,000) shares of Series A Preferred Stock are issued and
outstanding.  Except as set forth in this Agreement, there are no other
subscriptions, options, warrants, rights or other agreements outstanding to
acquire from GLDG shares of stock of GLDG or any other equity security or
security convertible into an equity security. Except as set forth in this
Agreement, there are no agreements or commitments to increase, decrease or
otherwise alter the authorized capital stock of GLDG.  Except as set forth on
the disclosure schedule (the “GLDG Disclosure Schedule”) which is annexed to,
and made a part of, this Agreement as Exhibit “N” (Article “5B”), GLDG has not
granted any registration rights with respect to any series of GLDG stock
outstanding.




C.

Authority of GLDG.  GLDG has the full power and authority to execute, deliver
and perform this Agreement and has taken all action required by law and its
organizational documents to authorize the execution and delivery of this
Agreement and the consummation of the transactions set forth in this Agreement,
and no other corporate action on its part is necessary to authorize and approve
this Agreement or to consummate the transactions contemplated hereby.  This
Agreement and the consummation by GLDG of the transactions set forth in this
Agreement have been duly and validly authorized, executed, and delivered by the
Board of Directors of GLDG, and (assuming the valid authorization, execution and
delivery of this Agreement by the COMBO Shareholders) this Agreement is valid
and binding upon GLDG and enforceable against GLDG in Accordance with its terms
(except as the enforceability thereof may be limited by bankruptcy, insolvency,
bank moratorium or similar laws affecting creditors' rights generally and laws
restricting the availability of equitable remedies and may be subject to general
principles of equity whether or not such enforceability is considered in a
proceeding at law or in equity).  A resolution of the Board of Directors of GLDG
approving GLDG’ entry into this Agreement and consummation of the transactions
set forth in this Agreement are annexed to, and made a part of, this Agreement
as Exhibits “O” (Article “5C”) and “P” (Article “5C”).




D.

Financial Condition.  Except as set forth on the GLDG Disclosure Schedule, which
is annexed hereto and made a part hereof as Exhibit “N (Article “5B”)(“GLDG
Disclosure Schedule”) (i) GLDG does not have any outstanding indebtedness or
other liabilities or obligations of any nature (whether absolute, Accrued,
contingent or otherwise, and whether due or to become due), (ii) there has not
been any material adverse change in GLDG’ financial condition, assets,
liabilities or business, (iii) there has not been any damage, destruction or
loss, whether or not covered by insurance, materially affecting GLDG’
properties, assets or business, (iv) GLDG has not incurred any indebtedness,
liability or other obligation of any nature whatsoever except in the ordinary
course of business, and (v) GLDG has not made any change in its Accounting
methods or practices.




E.

Compliance with the Law and Other Instruments.  The business and operations of
GLDG have been and are being conducted in all material respects in Accordance
with all applicable laws, rules and regulations of all authorities which affect
GLDG or its properties, assets, businesses or prospects.




F.

Absence of Conflicts.  The execution and delivery of this Agreement and the
issuance of the securities of GLDG, and the consummation by GLDG of the
transactions set forth in this Agreement: (i) do not








Page 7 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------

and shall not conflict with or result in a breach of any provision of GLDG’
Certificate of Incorporation or By-Laws, (ii) do not and shall not result in any
breach of, or constitute a default or cause an acceleration under any
arrangement, agreement or other instrument to which GLDG is a party to or by
which any of its assets are bound, (iii) do not and shall not cause GLDG to
violate or contravene any provision of law or any governmental rule or
regulation, and (iv) will not and shall not result in the imposition of any
lien, or encumbrance upon, any property of GLDG.  GLDG has performed in all
material respects all of its obligations which are, as of the date of this
Agreement, required to be performed, pursuant to the terms of any such
agreement, contract or commitment.




G.

Environmental Compliance.  GLDG is in compliance with all applicable
environmental laws.




H.

OSHA Compliance.  GLDG is in compliance with all applicable federal, state and
local laws, rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder and other governmental requirements
relating to occupational health and safety including, but not limited to, the
Occupational Safety and Health Act of 1970, as amended, and the rules and
regulations promulgated thereunder.




I.

Taxes.

GLDG has timely filed all required federal, state, city and local tax returns
for income, franchise, social security, withholding, sales, excise, unemployment
insurance, real estate and other taxes, and has paid or made adequate provisions
for the payment of all such taxes shown to be due on said returns.  




J.

Litigation.

There are no legal, administrative, arbitration, or other proceedings or
governmental investigations adversely affecting GLDG or its properties, assets
or businesses, or with respect to any matter arising out of the conduct of GLDG’
business pending, or to its knowledge threatened, by or against, any officer or
director of GLDG in connection with its affairs, whether or not covered by
insurance.  Except as set forth on the GLDG Disclosure Schedule, neither GLDG
nor its officers or directors are subject to any order, writ, injunction, or
decree of any court, department, agency, or instrumentality, affecting GLDG.
 GLDG is not presently engaged in any legal action.




K.

Contracts.  Except as set forth on the GLDG Disclosure Schedule, GLDG is not a
party to any material contracts.




L.

Absence of Changes.  There has not been any material adverse change in, or any
event or condition (financial or otherwise) affecting the business, properties,
assets, liabilities, historical operations or prospects of GLDG, there are no
liabilities or obligations of any nature, whether absolute, contingent or
otherwise, whether due or to become due (including, without limitation,
liabilities for taxes with respect to or measured by income of GLDG for any
period prior to the date of this Agreement or arising out of any transaction of
GLDG prior to such date).  There has not been any declaration, setting aside or
payment of any dividend or other distribution with respect to GLDG’ securities,
or any direct or indirect redemption, purchase or other acquisition of any of
GLDG’ securities.  To GLDG’ knowledge, there has not been an assertion against
GLDG of any liability of any nature or in any amount not fully reflected or
reserved against in the GLDG Disclosure Schedule.




M.

No Approvals.  No approval of any governmental authority is required of GLDG in
connection with the consummation of the transactions set forth in this
Agreement.




N.

Broker.  GLDG has not had any dealing with respect to this transaction with any
business broker, firm or salesman, or any person or corporation, investment
banker or financial advisor who is or shall be entitled to any broker's or
finder's fee or any other commission or similar fee with respect to the
transactions set forth in this Agreement.  GLDG represents that it has not dealt
with any such person, firm or corporation and








Page 8 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------

agrees to indemnify and hold harmless each of the COMBO Shareholders from and
against any and all claims for brokerage commissions by any person, firm or
corporation including on the basis of any act or statement alleged to have been
made by GLDG or its affiliates or agents.




             P.  Securities Laws.  Neither GLDG nor, to GLDG’ knowledge, any
director or executive officer thereof, is or has been the subject of any action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty.  There has not been, and to the
knowledge of GLDG, there is not, pending or contemplated, any investigation by
the Securities and Exchange Commission, the Financial Industry Regulatory
Authority (FINRA), or other regulatory authority with respect to GLDG or, to
GLDG’ knowledge, any current or former director or executive officer of GLDG.




Q. Complete Disclosure.  No representation or warranty of GLDG which is
contained in this Agreement, or in a writing furnished or to be furnished
pursuant to this Agreement, to GLDG’ knowledge contains or shall contain any
untrue statement of a material fact, or omits or shall omit to state any fact
which is required to make the statements which are contained herein or therein,
in light of the circumstances under which they were made, not materially
misleading.  There is no fact relating to the business, affairs, operations,
conditions (financial or otherwise) or prospects of GLDG which would materially
adversely affect same which has not been disclosed to the COMBO Shareholders in
this Agreement.  




R. No Defense.  It shall not be a defense to a suit for damages for any
misrepresentation or breach of covenant or warranty that any of the COMBO
Shareholders knew or had reason to know that any covenant, representation or
warranty of GLDG in this Agreement or furnished or to be furnished to such COMBO
Shareholder contained untrue statements.




6.

COMBO Shareholders’ Representations, Warranties and Covenants.




Each of the COMBO Shareholders, each as to himself or itself, hereby represents
and warrants to each of the other parties to this Agreement that the statements
contained in this Article “6” of this Agreement are true and correct:




A. Ownership.  He, she or it is the record, beneficial and equitable owner of
such number of shares of COMBO Common Stock as is set forth opposite his or its
name on Exhibit “I”.  He, she or it holds said shares free and clear of all
liens, claims or encumbrances, and has the full right and authority to exchange
or transfer said shares pursuant to the terms of this Agreement.




B. Absence of Conflicts.  His, she or its execution and delivery of this
Agreement, the transfer of his or its shares of COMBO Common Stock and the
consummation by him or it of the transactions set forth in this Agreement do not
and shall not cause him or it to violate or contravene any provision of law or
any governmental rule or regulation.




C. No Approvals.  No approval of any governmental authority is required of him,
her or it in connection with the consummation of the transactions set forth in
this Agreement.




D. Complete Disclosure.  No representation or warranty of him, her or it which
is contained in this Agreement, or in a writing furnished or to be furnished
pursuant to this Agreement, to his or its knowledge contains or shall contain
any untrue statement of a material fact, omits or shall omit to state any fact
which is required to make the statements which are contained herein or therein,
in light of the circumstances under which they were made, not materially
misleading.








Page 9 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------




E. No Defense.  It shall not be a defense to a suit for damages by another party
to this Agreement against him, her or it for any misrepresentation or breach of
covenant or warranty that the other party which is suing him or it knew or had
reason to know that any covenant, representation or warranty of him, her or it
in this Agreement contained untrue statements.




F. Broker.  He, she or it has not had any dealing with respect to this
transaction with any business broker, firm or salesman, or any person or
corporation, investment banker or financial advisor who is or shall be entitled
to any broker's or finder's fee or any other commission or similar fee with
respect to the transactions set forth in this Agreement.  Each of the COMBO
Shareholders represents that he or it has not dealt with any such person, firm
or corporation and agrees to indemnify and hold harmless GLDG from and against
any and all claims for brokerage commissions by any person, firm or corporation
on the basis of any act or statement alleged to have been made by him or it or
his or its affiliates or agents.




G. COMBO Shareholders Representations in Connection with the GLDG Stock.  Each
COMBO Shareholder represents, acknowledges and warrants the following to GLDG
and the GLDG Shareholders in connection with his, her or its receipt of the GLDG
Stock:




i.

Each COMBO Shareholder recognizes that the GLDG Stock has not been registered
under the Securities Act of 1933, as amended (“Act”), nor under the securities
laws of any state and, therefore, cannot be resold unless the resale of the GLDG
Stock is registered under the Act or unless an exemption from registration is
available.  Each COMBO Shareholder may not sell the GLDG Stock without
registering them under the Act and any applicable state securities laws unless
exemptions from such registration requirements are available with respect to any
such sale;




ii.

Each COMBO Shareholder is acquiring the GLDG Stock for his, her or its own
account for long-term investment and not with a view toward resale,
fractionalization or division, or distribution thereof, and he, she or it does
not presently have any reason to anticipate any change in his, her or its
circumstances, financial or otherwise, or particular occasion or event which
would necessitate or require the sale or distribution of the GLDG Stock.  No one
other than such COMBO Shareholder will have any beneficial interest in said
securities;




iii.

Each COMBO Shareholder acknowledges that he, she or it is an “accredited
Investor” as defined in Rule 144 of the Securities Act of 1933, as amended;
and/or such COMBO Shareholder is aware of GLDG’ business operations and
financial condition and has reviewed information regarding GLDG similar to what
would be included in an initial Registration Statement filing with the
Securities and Exchange Commission, including GLDG’ financial statements;




iv.

Each COMBO Shareholder has such knowledge and experience in financial and
business matters that such COMBO Shareholder is capable of evaluating the merits
and risks of an investment in the GLDG Stock and of making an informed
investment decision, and does not require a Purchaser Representative in
evaluating the merits and risks of an investment in the GLDG Stock;




v.

Each COMBO Shareholder recognizes that an investment in GLDG is a speculative
venture and that the total amount of GLDG Stock is placed at the risk of the
business and may be completely lost.  The purchase of GLDG Stock as an
investment involves special risks;











Page 10 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------

vi.

Each COMBO Shareholder realizes that the GLDG Stock shares cannot readily be
sold as they will be restricted securities and therefore the GLDG Stock must not
be purchased unless such COMBO Shareholder has liquid assets sufficient to
assure that such receipt of GLDG Stock will cause no undue financial
difficulties and such COMBO Shareholder can provide for his, her or its current
needs and possible personal contingencies;




vii.

Each COMBO Shareholder confirms and represents that he, she or it is able (i) to
bear the economic risk of his, her or its investment, (ii) to hold the GLDG
Stock for an indefinite period of time, and (iii) to afford a complete loss of
his, her or its investment.  Each COMBO Shareholder also represents that he, she
or it has (i) adequate means of providing for his, her or its current needs and
possible personal contingencies, and (ii) has no need for liquidity in this
particular investment;




viii.

Each COMBO Shareholder has had an opportunity to inspect relevant documents
relating to the organization and operations of GLDG.  Each COMBO Shareholder
acknowledges that all documents, records and books pertaining to this investment
which such COMBO Shareholder has requested have been made available for
inspection by such COMBO Shareholder and such COMBO Shareholder’s attorney,
accountant or other adviser(s);




ix.

Each COMBO Shareholder has carefully considered and has, to the extent he, she
or it believes such discussion necessary, discussed with his, her or its
professional, legal, tax and financial advisors, the suitability of an
investment in the GLDG Stock for his, her or its particular tax and financial
situation and that such COMBO Shareholder and his, her or its advisers, if such
advisors were deemed necessary, has determined that the GLDG Stock are a
suitable investment for he, she or it;




x.

Each COMBO Shareholder understands that the GLDG Stock is being offered to he,
she or it in reliance on specific exemptions from or non-application of the
registration requirements of federal and state securities laws and that GLDG is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of such COMBO Shareholder set
forth herein in order to determine the applicability of such exemptions and the
suitability of such COMBO Shareholder to acquire the GLDG Stock. All information
which such COMBO Shareholder has provided to GLDG concerning the undersigned's
financial position and knowledge of financial and business matters is correct
and complete as of the date hereof, and if there should be any material change
in such information prior to acceptance of this Agreement by GLDG, such COMBO
Shareholder will immediately provide GLDG with such information; and




xi.

Each COMBO Shareholder understands and agrees that a legend has been or will be
placed on any certificate(s) or other document(s) evidencing the GLDG Stock in
substantially the following form:




"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR ANY STATE SECURITIES ACT.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS (I) THEY SHALL HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED AND ANY APPLICABLE STATE SECURITIES ACT, OR
(II) THE CORPORATION SHALL HAVE BEEN FURNISHED WITH AN OPINION OF COUNSEL,
SATISFACTORY TO COUNSEL FOR THE CORPORATION, THAT REGISTRATION IS NOT REQUIRED
UNDER ANY SUCH ACTS."











Page 11 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------

7.

Mutual Covenants of All of the Parties Hereto.




A.

Best Efforts.  Each of the parties hereto shall use its best efforts to perform
or satisfy each covenant or condition to be performed or satisfied by each of
them before and after the Closing Date.




B.

Notice of Developments and Updates.  Each of the parties hereto shall give
prompt written notice pursuant to Paragraph “C” of Article “19” of this
Agreement to the other parties hereto of any act, event or occurrence which may
cause or constitute a breach of any of its own representations and warranties in
Articles “4”, “5” or “6” of this Agreement, as the case may be.




C.

No Public Announcement.  None of the parties hereto shall, without the prior
written approval of all of the COMBO Shareholders and GLDG, make any press
release or other public announcement or communicate with any customer,
competitor, or supplier of, or others having business dealings with, either of
COMBO or GLDG concerning the transactions contemplated by this Agreement, except
as and to the extent that such party shall determine such disclosure is required
by law (which determination shall be made by such party based upon the advice of
its counsel), in which event the other parties hereto shall be advised and the
parties shall use their best efforts to cause a mutually agreeable release or
announcement to be issued.




D.

Exclusivity.   Between the date of this Agreement and the Closing Date, neither
COMBO nor GLDG shall, without the prior written approval of (i) in the case of
GLDG, all of the COMBO Shareholders or (ii) in the case of COMBO, GLDG, (i)
enter into, or (ii) solicit, initiate or encourage any inquiries or proposals
that constitute, or could reasonably be expected to lead to, a proposal or offer
for, a merger, consolidation, business combination, sale of substantial assets,
sale of shares of capital stock (including, but not limited to, by way of a
tender offer) or similar transaction involving such party, other than the
transactions contemplated by this Agreement.




8.

Conduct of GLDG’ Business Prior to the Closing Date.  Between the date of this
Agreement and the Closing Date, GLDG shall carry on its business in the ordinary
course and in the same manner as heretofore conducted and shall preserve intact
the existing business organization of GLDG, and use its best efforts to preserve
GLDG’ relationships, if any, with customers, suppliers and others having
business dealings with GLDG, to the end that its goodwill and ongoing business
shall not be materially impaired on the Closing Date.  Without the prior written
consent of all of the COMBO Shareholders, GLDG shall not:




A. make any change in its Certificate of Incorporation or By-Laws, except
pursuant to the terms and conditions of this Agreement;




B. authorize or issue any capital stock or any rights, warrants, options or
convertible securities to acquire such stock, except pursuant to the terms and
conditions of this Agreement;




C. take any action or omit to do any act which would cause the representations
or warranties of GLDG contained herein to be untrue or incorrect in any material
respect;




D. declare or make any payment or distribution to its shareholders (other than
payment of compensation for services rendered, if applicable) or purchase or
redeem any shares of capital stock, except pursuant to the terms and conditions
of this Agreement;




E.

commit any act or omit to do any act which would cause a  material breach of any
agreement, contract or commitment which is listed in an Exhibit annexed to this
Agreement;








Page 12 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------




F.

wind down or transfer its business; or




G.

engage in any business activities whatsoever.




9.

Conduct of COMBO Business Prior to the Closing Date.  Between the date of this
Agreement and the Closing Date, COMBO shall carry on its business in the
ordinary course and in the same manner as heretofore conducted and shall
preserve intact the existing business organization of COMBO, and use its best
efforts to (i) keep available to COMBO the services of COMBO’s present officers
and employees, (ii) preserve COMBO’s relationships, if any, with customers,
suppliers and others having business dealings with COMBO, to the end that its
goodwill and ongoing business shall not be materially impaired on the Closing
Date.  Without the prior written consent of GLDG, COMBO shall not:




A. make any change in the Articles of Incorporation or By-Laws of COMBO;




B. conduct the business of COMBO in any manner other than in the ordinary
course;




C. authorize or issue any capital stock or any rights, warrants, options or
convertible securities to acquire such stock;




D. declare or make any payment or distribution to its shareholders (other than
payment of compensation for services rendered, if applicable) or purchase or
redeem any shares of capital stock, except pursuant to the terms and conditions
of this Agreement;




E. take any action or omit to do any act which would cause the representations
or warranties of COMBO contained herein to be untrue or incorrect in any
material respect;




F. commit any act or omit to do any act which would cause a material breach of
any agreement, contract or commitment which is listed in an Exhibit annexed to
this Agreement; or

 

G. commit any other act or omit to do any other act which would have a material
adverse effect upon the business, financial condition or earnings of COMBO.
     




10.

Nondisclosure of Confidential Information/Non-Circumvent.




A. As used in this Agreement, “Confidential Information” shall mean oral or
written information which is directly or indirectly presented to a party, its
past, present or future subsidiaries, parents, officers, consultants, directors,
shareholders, affiliates, attorneys, employees, agents and its and their
respective Immediate Families (as defined below; all of the foregoing are
hereinafter collectively referred to as “Agents”) by another party or its
Agents, including, but not limited to, information which is developed, conceived
or created by the party, or disclosed to the other party or its Agents or known
by or conceived or created by the other party or its Agents during, or after the
termination of, this Agreement if disclosed to the other party or its Agents or
known by or conceived or created by the other party or its Agents as a result of
this Agreement, with respect to the party, its business or any of said party’s
products, processes, and other services relating thereto relating to the past or
present business or any plans with respect to future business of the party, or
relating to the past or present business of a third party or plans with respect
to future business of a third party which are disclosed to the party.
 Confidential Information includes, but is not limited to, all documentation,
hardware and software relating thereto, and information and data in written,
graphic and/or machine readable form, products, processes and services,








Page 13 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------

whether or not patentable, trademarkable or copyrightable or otherwise
protectable, including, but not limited to, information with respect to
discoveries; know-how; ideas; computer programs, source codes and object codes;
designs; algorithms; processes and structures; product information; marketing
information; price lists; cost information; product contents and formulae;
manufacturing and production techniques and methods; research and development
information; lists of customers and vendors and other information relating
thereto; financial data and information; business plans and processes;
documentation with respect to any of the foregoing; and any other information of
the party that the party informs the other party or its Agents or the other
party or its Agents should know, by virtue of said party’s position or the
circumstances in which said party learned such other information, is to be kept
confidential including, but not limited to, any information acquired by the
other party or its Agents from any sources prior to the commencement of this
Agreement.  Confidential Information also includes similar information obtained
by the party in confidence from its vendors, licensors, licensees, customers
and/or clients.  Confidential Information may or may not be labeled as
confidential.  




For purposes of this Agreement, “Immediate Family” shall include the following:
(A) any spouse, parent, spouse of a parent, mother-in-law, father-in-law,
brother-in-law, sister-in-law, child, spouse of a child, adopted child, spouse
of an adopted child, sibling, spouse of a sibling, grandparent, spouse of a
grandparent, and any issue or spouse of any of the foregoing, and (B) such child
or issue of such child which is born and/or adopted during or after the term of
this Agreement and the issue (whether by blood or adoption) of such person;
provided, however, that it shall not include any person who was legally adopted
after attaining the age of eighteen (18) by any of the persons specified in this
Paragraph “A” of this Article “10” of this Agreement or any spouse or issue
(whether by blood or adoption) of any such person.  A parent of a specified
person shall include an affiliate.  




B. Except as required in the performance of a party’s or its Agents’ obligations
pursuant to this Agreement, neither said party nor its Agents shall, during, or
after the termination of this Agreement, directly or indirectly use any
Confidential Information or disseminate or disclose any Confidential Information
to any person, firm, corporation, association or other entity.  Said party or
its Agents shall take all reasonable measures to protect Confidential
Information from any accidental, unauthorized or premature use, disclosure or
destruction.  The foregoing prohibition shall not apply to any Confidential
Information which: (i) was generally available to the public prior to such
disclosure; (ii) becomes publicly available through no act or omission of said
party or its Agents (iii) is disclosed as reasonably required in a proceeding to
enforce said party’s rights under this Agreement or (iv) is disclosed as
required by court order or applicable law; provided, however, that if said party
and/or its Agents are legally requested or required by court order or applicable
law, including, but not limited to, by oral question, interrogatories, request
for information or documents, subpoenas, civil investigative demand or similar
process to disclose any Confidential Information, said party and/or its Agents,
as the case may be, shall promptly notify the party of such request or
requirement so that the party may seek an appropriate protective order; provided
further, however; that if such protective order is not obtained, said party
and/or its Agents, as the case may be, agree to furnish only that portion of the
Confidential Information which they are advised by their respective counsel is
legally required.  




C. Upon termination of this Agreement for any reason or at any time upon request
of a party, the other party and its Agents agree to deliver to the requesting
party all materials of any nature which are in the other party’s or its Agents’
possession or control and which are or contain Confidential Information, or
which are otherwise the property of the requesting party or any vendor,
licensor, licensee, customer or client of the party, including, but not limited
to writings, designs, documents, records, data, memoranda, tapes and disks
containing software, computer source code listings, routines, file layouts,
record layouts, COMBO design information, models, manuals, documentation and
notes.  The other party and its Agents shall destroy all written documentation
prepared by them for internal purposes based in whole or in part on any
Confidential Information and such destruction shall be confirmed to the
requesting party in writing by the other party and/or its Agents.








Page 14 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------




D. Upon the consummation of the transaction set forth in this Agreement, all of
the Confidential Information shall be deemed to be the property of GLDG.




11.

Survival of Representations, Warranties and Covenants.  All covenants,
agreements, representations and warranties made in or in connection with this
Agreement shall survive the Closing Date hereof, and shall continue in full
force and effect, it being understood and agreed that each of such covenants,
agreements, representations and warranties is of the essence of this Agreement
and the same shall be binding upon and shall inure to the benefit of the parties
hereto, and their successors and assigns.




12.

Conditions of Closing.




A. Conditions to the COMBO Shareholders’ Obligation to Close.  The obligation of
the COMBO Shareholders to close the transactions set forth in this Agreement
shall be subject to the following conditions:




i.

Representations and Warranties of GLDG to be True.  To GLDG’s knowledge, the
representations and warranties of GLDG set forth in this Agreement shall be true
in all material respects on the Closing Date with the same effect as though made
at such time, except to the extent waived or affected by the transactions set
forth in this Agreement; and GLDG shall have delivered to the COMBO Shareholders
a certificate of GLDG (the “GLDG Certificate”) in the form annexed to, and made
a part of, this Agreement as Exhibit “R” (Article “12Ai”), signed by the
President of GLDG dated the Closing Date to such effect;




ii.

Performance of Obligations of GLDG.  GLDG shall have performed all obligations
and complied with all covenants set forth in this Agreement to be performed or
complied with in all material respects by it prior to the Closing Date, and GLDG
shall have delivered to the COMBO Shareholders the GLDG Certificate signed by
the President of GLDG and dated the Closing Date to such effect;




iii.

No Adverse Change.  There shall not have occurred any material adverse change
since the date of this Agreement and through the date of the Closing Date in the
business, properties, results of operations or business or financial condition
of GLDG, and GLDG shall have delivered to the COMBO Shareholders the GLDG
Certificate signed by the President of GLDG and dated the Closing Date to such
effect;




iv.

Statutory Requirements.  Any statutory requirement for the valid consummation by
GLDG of the transactions set forth in this Agreement shall have been fulfilled;
any authorizations, consents and approvals of all federal, state and local
governmental agencies and authorities required to be obtained, in order to
permit consummation by GLDG of the transactions set forth in this Agreement and
to permit the business presently carried on by GLDG to continue unimpaired
following the Closing Date, shall have been obtained, and GLDG shall have
delivered to the COMBO Shareholders the GLDG Certificate signed by the President
of GLDG and dated the Closing Date to such effect;




v.

No Governmental Proceedings.  No action or proceeding shall have been instituted
before a court or other governmental body by any governmental agency or public
authority to restrain or prohibit the transactions set forth in this Agreement,
and GLDG shall have delivered to the COMBO Shareholders the GLDG Certificate
signed by the President of GLDG and dated the Closing Date to such effect;




vi.

Consents Under Agreements.  GLDG shall have obtained the consent or approval of
each person whose consent or approval shall be required in connection with the
transactions set forth in this








Page 15 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------

Agreement, and GLDG shall have delivered to the COMBO Shareholders the GLDG
Certificate signed by the President of GLDG and dated the Closing Date to such
effect;




vii.

Good Standing Certificate.  On the Closing Date, GLDG shall provide the COMBO
Shareholders with a good standing certificate for GLDG issued by the Secretary
of State of the State of Delaware, which certificate is complete and correct as
of a date within thirty (30) days prior to the Closing Date;




; and




viii.

No Liabilities.  GLDG shall have no liabilities, contractual or other
obligations, or business activities, all of which shall have been satisfied,
resolved or transferred  except those which have been set forth on the GLDG
Disclosure Schedule prior to the Closing without any recourse or liability to
GLDG.




B. Conditions to GLDG’ Obligation to Close.  The obligation of GLDG to close the
transactions set forth in this Agreement shall be subject to the following
conditions:




i. Representations and Warranties of COMBO and the COMBO Shareholders to be
True.  To COMBO and the COMBO Shareholders’ knowledge, the representations and
warranties of COMBO and the COMBO Shareholders set forth in this Agreement shall
be true in all material respects on the Closing Date with the same effect as
though made at such time, except to the extent waived or affected by the
transactions set forth in this Agreement; and the COMBO Shareholders shall have
delivered to GLDG a certificate of COMBO (the “COMBO Certificate”) in the form
annexed hereto and made a part hereof as Exhibit “S” (Article “12Bi”), signed by
the President of COMBO and all of the COMBO Shareholders and dated the Closing
Date to such effect;




ii. Performance of Obligations of COMBO and the COMBO Shareholders.  COMBO and
each of the COMBO Shareholders shall have performed all obligations and complied
with all covenants set forth in this Agreement to be performed or complied with
in all material respects by him or it prior to the Closing Date, and the COMBO
Shareholders shall have delivered to GLDG the COMBO Certificate signed by the
President of COMBO and all of the COMBO Shareholders and dated the Closing Date
to such effect;




iii.

No Adverse Change.  There shall not have occurred any material adverse change
through the date of the Closing Date in the business, properties, results of
operations or business or financial condition of COMBO, and COMBO shall have
delivered to GLDG the COMBO Certificate signed by the President of COMBO and all
of the COMBO Shareholders and dated the Closing Date to such effect;




iv. Statutory Requirements.  Any statutory requirement for the valid
consummation by COMBO and the COMBO Shareholders of the transactions set forth
in this Agreement shall have been fulfilled; any authorizations, consents and
approvals of all federal, state and local governmental agencies and authorities
required to be obtained, in order to permit consummation by COMBO and the COMBO
Shareholders of the transactions set forth in this Agreement and to permit the
business presently carried on by COMBO to continue unimpaired following the
Closing Date, shall have been obtained, and the COMBO Shareholders shall have
delivered to GLDG the COMBO Certificate signed by the President of COMBO and all
of the COMBO Shareholders and dated the Closing Date to such effect;




v. No Governmental Proceedings.  No action or proceeding shall have been
instituted before a court or other governmental body by any governmental agency
or public authority to restrain or prohibit the transactions set forth in this
Agreement, and the COMBO Shareholders shall have delivered to GLDG the








Page 16 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------

COMBO Certificate signed by the President of COMBO and all of the COMBO
Shareholders and dated the Closing Date to such effect;




vi. Consents Under Agreements.  The COMBO Shareholders shall have obtained the
consent or approval of each person whose consent or approval shall be required
in connection with the transactions set forth in this Agreement, and the COMBO
Shareholders shall have delivered to GLDG the COMBO Certificate signed by the
President of COMBO and all of the COMBO Shareholders and dated the Closing Date
to such effect; and




vii. Shareholder Approval.  The COMBO Shareholders shall have approved this
Agreement and its related transactions pursuant to the applicable provisions of
the Nevada Revised Statutes, and the COMBO Shareholders shall have delivered to
GLDG a consent of the COMBO Shareholders in the form annexed to, and made a part
of, this Agreement as Exhibit “H” (Article “6B”).




viii. Good Standing Certificate.  On the Closing Date, the COMBO Shareholders
shall provide GLDG with a status certificate for COMBO issued by the Secretary
of State of the State of Minnesota, which certificate is complete and correct as
of a date within thirty (30) days prior to the Closing Date;




x. Shareholder Designation. The COMBO Shareholders irrevocably constitute and
appoint Brad Koehler with full power of substitution and re-substitution, as its
and their true and lawful agent, attorney-in-fact and representative, with full
power to act for and on behalf of the Shareholders, and each of them, for all
purposes pursuant to this Agreement and in connection with the transactions
therein as set forth in the form annexed to, and made a part of, this Agreement
as Exhibit “W”.




xi. Delivery of Books and Records and Bank Accounts.  At the Closing, COMBO
shall deliver to GLDG copies of the corporate minute books, books of account,
contracts, records, and all other books or documents including the bank accounts
of COMBO in the possession of COMBO or its representatives.  




13.

Documents, Certificates, etc. to be Delivered at Closing.  




A. At the Closing, GLDG shall deliver the following items to the COMBO
Shareholders:




i. the GLDG Certificate (as defined in Subparagraph “i” of Paragraph “A” of
Article “12” of this Agreement), signed by the President of GLDG, in the form
annexed to, and made a part of, this Agreement as Exhibit “R” (Article “12Ai”);




ii. stock certificates evidencing the Closing Issuance, as defined in the second
 “WHEREAS” clause of this Agreement;




iii. a good standing certificate of GLDG, dated within thirty (30) days prior to
the Closing Date;




iv. a consent of the Board of Directors and GLDG Shareholders of GLDG, in the
form annexed to, and made a part of, this Agreement as Exhibit “P” (Article
“5C”).




B. At the Closing, the COMBO Shareholders shall deliver the following items to
GLDG:




i. the COMBO Certificate, as defined in Subparagraph “i” of Paragraph “B” of
Article “12”








Page 17 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------

of this Agreement, signed by the President of COMBO, in the form annexed to, and
made a part of, this Agreement as Exhibit “S” (Article “12Bi”);




ii. each COMBO Shareholder shall deliver a stock certificate evidencing such
COMBO Shareholder’s shares of COMBO’s common stock, along with a blank stock
power and medallion guarantied signature, which in aggregate shall total all of
the issued and outstanding shares of COMBO Common Stock; and




iii. a consent of the Board of Directors of COMBO and the COMBO Shareholders of
COMBO, in the form annexed to, and made a part of, this Agreement as Exhibit “H”
(Article “4B”).




iv.

a good standing certificate of COMBO, dated within thirty (30) days prior to the
Closing Date.




14.

Spin-Out Rights.  No less than one year after Closing, but prior to any
conversion of Series B Preferred Stock by the COMBO Shareholders, COMBO
Shareholders may give a ninety (90) day written notice to GLDG demanding that
the units of COMBO be converted to shares of stock of a corporation, and that
those shares be spun out pro rata to shareholders of GLDG.  Notice may not be
given if any shares of Series B Preferred Stock have been converted. Prior to
the spin-out, COMBO Shareholders shall tender their shares of Series B Preferred
Stock to GLDG, and GLDG shall issue to the COMBO shareholders preferred stock of
COMBO providing for super majority voting rights of COMBO.  GLDG shall be
entitled to maintain ten percent (10%) of the common stock of COMBO after the
spin-out.  




15.

Equitable Relief. The parties hereto agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof, and, accordingly, that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof.  Resort to such
equitable relief, however, shall not be construed to be a waiver of any other
rights or remedies which any of the COMBO Shareholders may have for damages or
otherwise.




16.

Method of Termination.  This Agreement may be terminated prior to the Closing
Date, by any of the following methods:




(a) by mutual written consent of GLDG and all of the COMBO Shareholders,
authorized by the Boards of Directors of each of GLDG and COMBO;




(b) by written notice from (i) GLDG to all of the COMBO Shareholders, or (ii)
all of the COMBO Shareholders to GLDG, if within ten (10) business days after
receipt of such written notice that the Closing Date has passed, that the
Closing has not occurred; provided, however, that if the Closing shall not have
occurred on, or prior to, the Closing Date as a result of any action taken, or
failure to act, by any governmental or regulatory authority including, but not
limited to, the withholding of, or a delay in, any approval in connection with
any aspect of the transactions contemplated hereby, then the Closing Date shall
automatically be extended until a date which is a reasonable time subsequent to
the date upon which such governmental or regulatory action is resolved which
will allow the parties to complete the procedures required to consummate the
transactions contemplated hereby; provided, further, however, that the right to
terminate this Agreement pursuant to this Paragraph “B” of this Article “15” of
this Agreement shall not be available to any party whose failure to fulfill any
obligation pursuant to this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such date;




(c) by GLDG if there is a material breach of any representation or warranty set
forth in Article








Page 18 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------

“4” of this Agreement or by any COMBO Shareholder in Article “6” of this
Agreement or any covenant or agreement to be complied with or performed by COMBO
or any of the COMBO Shareholders pursuant to the terms of this Agreement,
including, but not limited to, the covenants set forth in Article “7” of this
Agreement, or the failure of a condition set forth in Paragraph “B” of Article
“12” of this Agreement to be satisfied (and such condition is not waived in
writing by GLDG) on or prior to the Closing Date, or the occurrence of any event
which results in the failure of a condition set forth in Paragraph “B” of
Article “12” of this Agreement to be satisfied on or prior to the Closing Date;
provided however, that, GLDG may not terminate this Agreement prior to the
Closing Date if COMBO or any of the COMBO Shareholders, as the case may be, has
not had an adequate opportunity to cure such failure, pursuant to Article “17”
of this Agreement; or




(d) by the mutual written consent of all of the COMBO Shareholders if there is a
material breach of any representation or warranty set forth in Article “5” of
this Agreement or any covenant or agreement to be complied with or performed by
GLDG, including, but not limited to, the covenants set forth in Article “7” of
this Agreement, or the failure of a condition set forth in Paragraph “A” of
Article “12” of this Agreement to be satisfied (and such condition is not waived
in writing by COMBO) on or prior to the Closing Date, or the occurrence of any
event which results in the failure of a condition set forth in Paragraph “A” of
Article “12” of this Agreement to be satisfied on or prior to the Closing Date;
provided however, that, the COMBO Shareholders may not terminate this Agreement
by mutual written consent prior to the Closing Date if GLDG has not had an
adequate opportunity to cure such failure pursuant to Article “17” of this
Agreement.




17.

Effect of Termination.  If this Agreement is terminated pursuant to the
provisions set forth in Article “15” of this Agreement, this Agreement shall
become null and void and shall have no further effect.




18.

Cooperation; Notice; Cure.  Subject to compliance with applicable law, from the
date of this Agreement until the Closing Date, each of the parties shall confer
on a regular and frequent basis with one or more representatives of the other
parties to report on the general status of ongoing operations.  COMBO or the
COMBO Shareholders, as the case may be, shall promptly provide GLDG or its
counsel with copies of any filings any of them made with any governmental entity
in connection with this Agreement and the transactions contemplated hereby and
thereby.  Each of the parties shall notify the others of, and will use all
commercially reasonable efforts to cure before the Closing Date, any event,
transaction or circumstance, as soon as practical after it becomes known to such
party, that causes or will cause any covenant or agreement of the parties
pursuant to this Agreement to be breached or that renders or will render untrue
any representation or warranty of the parties contained in this Agreement.  Each
of the parties shall also notify the others in writing of, and will use all
commercially reasonable efforts to cure, before the Closing Date, any violation
or breach, as soon as practical after it becomes known to such party, of any
representation, warranty, covenant or agreement made by the parties.  No notice
given pursuant to this paragraph shall have any effect on the representations,
warranties, covenants or agreements contained in this Agreement for purposes of
determining satisfaction of any condition contained herein.




19.

Indemnification.




A. Indemnification by GLDG.   In order to induce COMBO and the COMBO
Shareholders to enter into and perform this Agreement, GLDG does hereby
indemnify, protect, defend and save and hold harmless COMBO and each of the
COMBO Shareholders and each of their Agents (the "Indemnified Parties"), from
and against any loss resulting to any of them from any material loss, liability,
cost, damage, or expense which the Indemnified Parties may suffer, sustain or
incur arising out of or due to a breach by GLDG of the representations,
warranties and covenants set forth in Article “5” of this Agreement or in any
documents delivered pursuant hereto or of a breach by GLDG of any of its
obligations pursuant to this Agreement or in any documents delivered








Page 19 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------

pursuant hereto.




B.

Indemnification by the COMBO Shareholders.  In order to induce GLDG to enter
into and perform this Agreement, each of the COMBO Shareholders hereby jointly
indemnifies, protects, defends and saves and holds harmless GLDG and each of its
Agents (the "Indemnified Parties"), from and against any loss resulting to any
of them from any material loss, liability, cost, damage, or expense which the
Indemnified Parties may suffer, sustain or incur arising out of or due to a
breach by COMBO or such COMBO Shareholder of the representations, warranties and
covenants set forth in Article “4” or Article “6”  of this Agreement or in any
documents delivered pursuant hereto or of a breach by COMBO or such COMBO
Shareholder of any of his or its obligations pursuant to this Agreement or in
any documents delivered pursuant hereto.




C. Reasonable Costs, Etc.  The indemnification, which is set forth in this
Article “18” of this Agreement shall be deemed to include not only the specific
liabilities or obligation with respect to which such indemnity is provided, but
also all counsel fees, reasonable costs, expenses and expenses of settlement
relating thereto, whether or not any such liability or obligation shall have
been reduced to judgment.




D. Third Party Claims.  If any demand, claim, action or cause of action, suit,
proceeding or investigation (collectively, the “Claim”) is brought against an
Indemnified Party for which the Indemnified Party intends to seek indemnity from
the other party hereto (the "Indemnifying Party"), then the Indemnified Party
within twenty-one (21) days after such Indemnified Party's receipt of the Claim,
shall notify the Indemnifying Party pursuant to Paragraph “C” of Article “19” of
this Agreement which notice shall contain a reasonably thorough description of
the nature and amount of the Claim (the "Claim Notice").  The Indemnifying Party
shall have the option to undertake, conduct and control the defense of such
claim or demand.  Such option to undertake, conduct and control the defense of
such claim or demand shall be exercised by notifying the Indemnified Party
within ten (10) days after receipt of the Claim Notice pursuant to Paragraph “C”
of Article “19” of this Agreement (such notice to control the defense is
hereinafter referred to as the “Defense Notice”).  The failure of the
Indemnified Party to notify the Indemnifying Party of the Claim shall not
relieve the Indemnifying Party from any liability which the Indemnifying Party
may have pursuant to this Article “18” of this Agreement except to the extent
that such failure to notify the Indemnifying Party prejudices the Indemnifying
Party.  The Indemnified Party shall use all reasonable efforts to assist the
Indemnifying Party in the vigorous defense of the Claim.  All costs and expenses
incurred by the Indemnified Party in defending the Claim shall be paid by the
Indemnifying Party.  If, however, the Indemnified Party desires to participate
in any such defense or settlement, it may do so at its sole cost and expense (it
being understood that the Indemnifying Party shall be entitled to control the
defense).  The Indemnified Party shall not settle the Claim.  If the
Indemnifying Party does not elect to control the defense of the Claim, within
the aforesaid ten (10) day period by proper notice pursuant to Paragraph “C” of
Article “19” of this Agreement, then the Indemnified Party shall be entitled to
undertake, conduct and control the defense of the Claim (a failure by the
Indemnifying Party to send the Defense Notice to the Indemnified Party within
the aforesaid ten (10) day period by proper notice pursuant to Paragraph “C” of
Article “19” of this Agreement shall be deemed to be an election by the
Indemnifying Party not to control the defense of the Claim); provided, however,
that the Indemnifying Party shall be entitled, if it so desires, to participate
therein (it being understood that in such circumstances, the Indemnified Party
shall be entitled to control the defense).  Regardless of which party has
undertaken to defend any claim, the Indemnifying Party may, without the prior
written consent of the Indemnified Party, settle, compromise or offer to settle
or compromise any such claim or demand; provided however, that if any settlement
would result in the imposition of a consent order, injunction or decree which
would restrict the future activity or conduct of the Indemnified Party, the
consent of the Indemnified Party shall be a condition to any such settlement.
 Notwithstanding the foregoing provisions of this Article “18” of this
Agreement, as a condition to the Indemnifying Party either having the right to
defend the Claim, or having control over settlement as indicated in this Article
“18” of this Agreement, the Indemnifying Party shall execute an








Page 20 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------

agreement, in the form annexed hereto and made a part hereof as Exhibit “T”
(Article “18D”), acknowledging its liability for indemnification pursuant to
this Article “18” of this Agreement.  Whether the Indemnifying Party shall
control and assume the defense of the Claim or only participate in the defense
or settlement of the Claim, the Indemnified Party shall give the Indemnifying
Party and its counsel access, during normal business hours, to all relevant
business records and other documents, and shall permit them to consult with its
employees and counsel.




20.

Miscellaneous.




A. Headings.  Headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.




B. Enforceability.  If any provision which is contained in this Agreement,
should, for any reason, be held to be invalid or unenforceable in any respect
under the laws of any State of the United States, such invalidity or
unenforceability shall not affect any other provision of this Agreement and in
this Agreement shall be construed as if such invalid or unenforceable provision
had not been contained herein.




C. Notices.  Any notice or other communication required or permitted hereunder
shall be sufficiently given if sent by (i) mail by (a) certified mail, postage
prepaid, return receipt requested and (b) first class mail, (ii) overnight
delivery with confirmation of delivery or (iii) facsimile transmission with an
original mailed by first class mail, postage prepaid, addressed as follows:




If to COMBO:

Brad Koehler, CEO

8616 Xylon Ave N

Brooklyn Park, MN 55445              

Tel:

Fax:  




If to GLDG:

Robert Leyne Lee, CEO

2537 S. Gessner Rd., Suite 122

Houston, TX 77063

Tel: (713) 502-4230 

Fax: (832) 941-0386







with a copy to:

James B. Parsons

Parsons/Burnett/Bjordahl/Hume, LLP

10655 NE 4th St., Suite 801

Bellevue, WA  98004

Tel: (425) 451-8036

Fax: (425) 451-8568




If to any of the COMBO Shareholders:  To the address set forth for said party on
Exhibit “A”.




or in each case to such other address and facsimile number as shall have last
been furnished by like notice.  If all of the methods of notice set forth in
this Paragraph “C” of this Article “19” of this Agreement are impossible for any
reason, notice shall be in writing and personally delivered to the aforesaid
addresses.  Each notice or communication shall be deemed to have been given as
of the date so mailed or delivered as the case may be; provided, however, that
any notice sent by facsimile shall be deemed to have been given as of the date
so sent if a








Page 21 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------

copy thereof is also mailed by first class mail on the date sent by facsimile.
 If the date of mailing is not the same as the date of sending by facsimile,
then the date of mailing by first class mail shall be deemed to be the date upon
which notice is given; provided further, however, that any notice sent by
overnight delivery shall be deemed to have been given as of the date of
delivery.




D. Governing Law; Disputes.  This Agreement shall in accordance with and
construed, governed, applied and enforced under the internal laws of the State
of Nevada without giving effect to the principles of conflicts of laws and be
deemed to be an agreement entered into in the State of Nevada and made pursuant
to the laws of the State of Nevada.  The parties agree that they shall be deemed
to have agreed to binding arbitration with respect to the entire subject matter
of any and all disputes, claims, or causes of action, in law or equity, arising
from or relating to this Agreement including, but not limited to, the specific
matters or disputes as to which arbitration has been expressly provided for by
other provisions of this Agreement, will be resolved, to the fullest extent
permitted by law, by final, binding and confidential arbitration pursuant to the
Federal Arbitration Act in Reno, Nevada conducted by the Judicial Arbitration
and Mediation Services/Endispute, Inc. (“JAMS”), or its successors, under the
then current rules of JAMS; provided that the arbitrator shall: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. Accordingly, the parties hereby waive
any right to a jury trial. The arbitrator shall have the discretion to award
attorney’s fees to the party the arbitrator determines is the prevailing party
in the arbitration. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Nevada for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or based upon forum non conveniens for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.




The parties agree, further, that the prevailing party in any such arbitration as
determined by the arbitrators shall be entitled to such costs and attorney's
fees, if any, in connection with such arbitration as may be awarded by the
arbitrators.  In connection with the arbitrators’ determination for the purpose
of which party, if any, is the prevailing party, they shall take into account
all of the factors and circumstances including, without limitation, the relief
sought, and by whom, and the relief, if any, awarded, and to whom.  In addition,
and notwithstanding the foregoing sentence, a party shall not be deemed to be
the prevailing party in a claim seeking monetary damages, unless the amount of
the arbitration award exceeds the amount offered in a legally binding writing by
the other party by fifteen percent (15%) or more.  For example, if the party
initiating arbitration (“A”) seeks an award of $100,000 plus costs and expenses,
the other party (“B”) has offered A $50,000 in a legally binding written offer
prior to the commencement of the arbitration proceeding, and the arbitration
panel awards any amount less than $57,500 to A, the panel should determine that
B has “prevailed”.




The arbitration panel shall have no power to award non-monetary or equitable
relief of any sort.  It shall also have no power to award (i) damages
inconsistent with any applicable agreement between the parties or (ii) punitive
damages or any other damages not measured by the prevailing party’s actual
damages; and the parties expressly waive their right to obtain such damages in
arbitration or in any other forum.  In no event, even if any








Page 22 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------

other portion of these provisions is held invalid or unenforceable, shall the
arbitration panel have power to make an award or impose a remedy which could not
be made or imposed by a court deciding the matter in the same jurisdiction.




Discovery shall be permitted in connection with the arbitration only to the
extent, if any, expressly authorized by the arbitration panel upon a showing of
substantial need by the party seeking discovery.




All aspects of the arbitration shall be treated as confidential.  The parties
and the arbitration panel may disclose the existence, content or results of the
arbitration only as provided in the rules of the American Arbitration
Association.  Before making any such disclosure, a party shall give written
notice to all other parties and shall afford such parties a reasonable
opportunity to protect their interest.




E. Expenses.  Each party to this Agreement shall bear and pay its own costs and
expenses incurred in connection with the execution and delivery of this
Agreement and the transactions set forth in this Agreement.  




F. Construction.  Each of the parties hereto hereby further acknowledges and
agrees that (i) each has been advised by counsel during the course of
negotiations and (ii) each counsel has had significant input in the development
of this Agreement and (iii) this Agreement shall not, therefore, be construed
more strictly against any party responsible for its drafting regardless of any
presumption or rule requiring construction against the party whose attorney
drafted this Agreement. Whenever used herein, the singular number shall include
the plural, the plural shall include the singular and the use of any gender
shall be applicable to all genders.




G. Entire Agreement.  This Agreement and all documents and instruments referred
to herein (a) constitute the entire agreement and shall supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof and thereof, and (b) are not intended to
confer upon any person other than the parties hereto any rights or remedies
hereunder.  Each party hereto agrees that, except for the representations and
warranties contained in this Agreement, none makes any other representations or
warranties, and each hereby disclaims any other representations and warranties
made by itself or any of its officers, directors, employees, agents, financial
and legal advisors or other representatives, with respect to the execution and
delivery of this Agreement or the transactions contemplated hereby,
notwithstanding the delivery or disclosure to the other or the other's
representatives of any documentation or other information with respect to any
one or more of the foregoing.  




H. Further Assurances.  The parties agree to execute any and all such other
further instruments and documents, and to take any and all such further actions
which are reasonably required to effectuate this Agreement and the intents and
purposes hereof.




I. Binding Agreement.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
personal representatives, successors and assigns.




J. Non-Waiver.  Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants
or conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition or provision hereof








Page 23 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------

shall not be deemed a waiver of such breach or failure and (iii) no waiver by
any party of one breach by another party shall be construed as a waiver of any
other or subsequent breach.




K. Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




L. Facsimile Signatures.  Any signature which is delivered via facsimile shall
be deemed to be an original and have the same force and effect as if such
facsimile signature were the original thereof.




M. Modifications.  This Agreement may not be changed, modified, extended,
terminated or discharged orally, except by a written agreement specifically
referring to this Agreement which is signed by all of the parties to this
Agreement.




N. Exhibits.  All Exhibits annexed or attached to this Agreement are
incorporated into this Agreement by reference thereto and constitute an integral
part of this Agreement.




O. Severability.  The provisions of this Agreement shall be deemed separable.
 Therefore, if any part of this Agreement is rendered void, invalid or
unenforceable, such rendering shall not affect the validity or enforceability of
the remainder of this Agreement; provided, however, that if the part or parts
which are void, invalid or unenforceable as aforesaid shall substantially impair
the value of this whole Agreement to any party, that party may cancel and
terminate this Agreement by giving written notice to the other party.




P.

 Best Efforts.  Subject to the terms and conditions herein provided, each party
shall use its reasonable best efforts to perform or fulfill all conditions and
obligations to be performed or fulfilled by it under this Agreement so that the
transactions contemplated hereby shall be consummated as soon as practicable.
 Each party also agrees that it shall use its reasonable best efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to
consummate and make effective this Agreement and the transactions contemplated
herein.







[Remainder of page intentionally left blank. Signature page follows.]








Page 24 of 25                                                                

Golden Global – Combo Acquisition Agreement




Initial _________




Initial _________







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written to be effective as provided above.







CORPAYCAR, LLC










By:

_____________________________

Name: Bradley Koehler

Title:  Chief Executive Officer







GOLDEN GLOBAL CORP.










By:

_____________________________

Name: Robert Leyne Lee

Title:   Chief Executive Officer




COMBO SHAREHOLDERS:







_________________________

Bradley Koehler

1,000 Units

















Page 25 of 25
                                                                2013

 Golden Global – Combo Acquisition Agreement













--------------------------------------------------------------------------------

Exhibit List




Exhibit A

GLDG Shareholders Parties to this Agreement (Article “Heading”)




Exhibit B

COMBO Shareholders Parties to this Agreement (Article “Heading”)




Exhibit C

INTENTIONALLY OMITTED




Exhibit D

COMBO Certificate of Incorporation (Article “4Aii”)




Exhibit E

COMBO By-Laws (Article “4Aii”)




Exhibit F

COMBO Good Standing Certificate (Article “4Aii”)




Exhibit G

Resolution of Board of Directors of COMBO (Article “4B”)




Exhibit H

Unanimous Resolution of the COMBO Shareholders (Article “4B”)




Exhibit I

List of Shareholders of COMBO (Article “4C”)




Exhibit J

COMBO Disclosure Schedule (Article “4J”)




Exhibit K

GLDG Certificate of Incorporation (Article “5Aii”)




Exhibit L

GLDG By-Laws (Article “5Aii”)




Exhibit M

GLDG Good Standing Certificate (Article “5Aii”)




Exhibit N

GLDG Disclosure Schedule (Article “5B”)




Exhibit O

Resolution of Board of Directors of GLDG (Article “5C”)




Exhibit P

Resolution of Shareholders of GLDG (Article “5C”)




Exhibit Q

List of Shareholders of GLDG (Article “5D”)




Exhibit R

GLDG Certificate (Article “12Ai”)




Exhibit S

COMBO Certificate (Article “12Bi”)




Exhibit T

Indemnification Letter Agreement (Article “18D”)









Page 1 of 1                                                                 2013

2013-04-02 GLDG Acquisition Agreement COMBO clean.doc











